DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aram et al., U.S. Patent Publication Number 2016/0287337 A1, in view of Nawana, in view of Mullins, U.S. Patent Publication Number 2017/0169561 A1, further in view of Lang et al., U.S. Patent Publication Number 2017/0258526 A1.

	Regarding claim 1, Aram discloses an augmented reality device for use during a surgical procedure comprising: an augmented reality display (30, augmented reality device) to: present, within a surgical field while permitting the surgical field to be viewed through the augmented reality display, a virtual indication on the augmented reality display identifying a  physical surgical instrument among a plurality of surgical instruments present within the surgical field to be retrieved for use during a step within a surgical procedure (paragraph 0006, to facilitate replacement of the natural joint with an orthopaedic prosthesis, orthopaedic surgeons use a variety of orthopaedic surgical instruments such as for example, cutting blocks, drill guides, milling guides and other surgical instruments; paragraph 0043, customized instrument package for use with the surgical plan.  , such a customized instrument may include one or more customized patient-specific surgical instruments; paragraph 0021, augmented reality to scan the data tag and generate an electronic signal and determine the position of the surgical instrument based on the electronic signal, and operate the display 
However it is noted that Aram fails to specifically disclose cause the virtual indication to be removed from the augmented reality display in response to determining that the physical surgical instrument has been selected.
Nawana discloses an indication of a location of a physical instrument (paragraph 0260, identification such as displaying the instrument is needed now or in X amount of time, laser point to the instrument on an instrument tray, lighting up the instrument’s location on an instrument tray); 


Mullins discloses an augmented reality device for use during a procedure comprising: an augmented reality display (406, head mounted device) to: present, within a field while permitting the field to be viewed through the augmented reality display (paragraph 0032, generates augmented display; paragraph 0068, display, e.g. a transparent display, user may aim and look at a physical machine in a real world, view the machine and physical tool), a virtual indication on the augmented reality display (paragraph 0186, displaying a visual indicator for alignment in a transparent display) identifying a location of a physical instrument present within the field (paragraph 0052, identification of a physical object within a field of view) to be retrieved for use during a step within a procedure (paragraph 0036, localize a tool in open space and direct a user to the location of the tool based on the location of the user when the user needs to retrieve it; see also figure 16); a processor (606) to: determine whether the 
However it is noted that both Aram, Nawana and Mullins fail to disclose cause the virtual indication to be removed from the augmented reality display in response to determining that the physical surgical instrument has been selected.
	Lang discloses paragraph 0096, the use of certain surgical instrumented detected by the image and/or video capture system and cause the virtual indication to be removed from the augmented reality display in response to determining that the physical surgical instrument has been 
	It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the steps as disclosed by Aram, the instrument location as disclosed by Nawana to identify instruments for retrieval and or prepare for the surgeon.   It would have been obvious to identify the instruments as disclosed by Nawana with the virtual indicators as disclosed by Mullins to link the correct tools or instruments with the steps or task being performed and the indicators displayed in the AR display.  It further would have been obvious to one of 

Regarding claim 2, Aram discloses further comprising a detection device to identify the physical surgical instrument from at least one of: a plurality of instruments, a box including the instrument, and a tray including the instrument (paragraph 0041, system include a number of surgical instruments, the instruments may be included in a customized package of the surgical instruments for use with a particular patient or may be included in a generic instrument package). 

Regarding claim 3, Aram discloses wherein the detection device includes at least one of a camera, an optical imaging device, and an electronic identification device (paragraph 0021, a sensor operable to scan the data tag and generate an electrical signal; paragraph 0040, the AR device includes a sensor, embodied as a camera; paragraph 0042, data tag embodied as any type of data tag capable of being read by the AR device, may be a QR code, barcode, RFID tag).



Regarding claim 5, Aram discloses wherein the augmented reality device is to notify a second augmented reality device to instruct a user to obtain the physical surgical instrument or to alert a user that the physical surgical instrument has been obtained (figure 6, update display based on surgical instrument identification, monitor position of surgical instrument).

Regarding claim 6, it is noted that Aram and Mullins fails to specifically disclose wherein the augmented reality display is further to display at least a portion of a view from a second augmented reality device.
Nawana discloses paragraph 0210, can be configured to display in the OR include camera views of one or more instruments; paragraph 0211, configured to display a plurality of views; paragraph 0244).
	Lang discloses wherein the augmented reality display is further to display at least a portion of a view from a second augmented reality device (paragraph 00224, the virtual data will move and change location and orientation, reflecting the change in perspective or view angle).


Regarding claim 7, Aram discloses wherein the augmented reality display is to include patient information in a heads-up portion of the augmented reality display (paragraph 0058, AR device, activated during the procedure to access the surgical plan; paragraph 0059, surgical procedure information may include patient information).

Regarding claim 8, Aram discloses wherein the augmented reality display is to present a series of virtual components to provide instruction for assembly of the surgical instrument (figure 11; paragraph 0067, after the AR device has identified the surgical instrument, the processor may activate the display to provide information to the surgeon about the surgical instrument, including for example specific settings of the surgical instrument).



Regarding claim 10, it is rejected based upon similar rational as above.
Aram further discloses an augmented reality device for use in a surgical field comprising: an augmented reality display (30, AR device); and a processor (52, processor) to: identify a surgical procedure including a plurality of surgical steps (paragraph 0037, AR device utilized during a surgical procedure to provide information during the performance of the surgical procedure); cause the augmented reality display to present, overlaid on a view of the surgical field while permitting the surgical field to be viewed through the augmented reality display, a virtual representation on the augmented reality display of a surgical step of the plurality of surgical steps (paragraph 0037, AR device is operable to display the various steps of the 
Lang further specifically discloses cause the virtual indication to be removed from the augmented reality display in response to determining that the physical surgical instrument has been selected (paragraph 0432, when the cutting block or guide, or the physical saw blade with the optical marker is removed, the image can detect that the optical marker is not present in the field of view any longer, triggering, for example a command to turn off the OHMD display or the display of the completed surgical step or switch to the display of the next surgical step and corresponding virtual display; paragraph 0508).
	It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the steps as disclosed by Aram having a step of obtaining a surgical instrument, turning off the virtual step or indicator in the augmented display as disclosed by Lang, to display the next surgical step and instrument to enter the field of view.



Regarding claim 12, Aram discloses wherein to identify the surgical procedure, the processor is to query a database to determine the surgical procedure based on at least one of a patient name or a patient identifier (paragraph 0057, the surgeon may access the data stored locally on the AR device via the network, data stored on the databases and/or computing devices, such data may include anatomical portions of the patient).

Regarding claim 13, it is noted that Aram discloses wherein to identify the surgical procedure, the processor is to determine whether the plurality of surgical steps are virtually representable (figures 8, 9, 11, 13-15); and in accordance with a determination that at least a portion of the plurality of surgical steps are virtually representable, the processor is to present the surgical step (figures 8, 9, 11, and 13-15); and in accordance with a determination that a current step of the plurality of surgical steps is not virtually representable, the processor is to present an indication identifying the current step that is not virtually representable using the augmented 

Regarding claim 14, Aram discloses wherein the processor is further to determine that the current step that is not virtually representable has been completed, and in response, displaying the virtual representation of the second surgical step, the second surgical step being virtually representable within the augmented reality display (figure 11; paragraph 0067, the surgeon may select the next surgical instrument, the AR device may scan the data tag of the surgical instrument, after the AR device has identified the surgical instrument, the processor may activate the display to provide information to the surgeon about the surgical instrument).

Regarding claim 15, however it is noted that Aram, Nawana and Lang fail to disclose wherein to present the surgical step, the processor is to present a virtual animation of the surgical step.

	It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to include in the steps or surgical procedure as disclosed by Aram and Nawana and Lang, presenting a virtual animation of the task or virtual content associated with the task as disclosed by Mullins to provide animated illustrations of how to perform the task.

Regarding claim 16, Nawana discloses herein to present the surgical step, the processor is to present a previously captured video of the surgical step (paragraph 0176, links to video and/or other information data stored in the catalog database who have previously performed an actual surgical procedure of the same type).
Lang discloses wherein to present the surgical step, the processor is to present a previously captured video of the surgical step (paragraph 0163, optical head mounted display can utilize eye commands to turn on a video or audio recording function). 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the surgical procedures and task operations as disclosed by Aram, Mullins and Lang, turning on 

Regarding claim 17, Nawana discloses wherein the processor is further to receive a surgeon control command to cause an aspect of the virtual representation of the surgical step to rotate, zoom, translate, play, rewind, fast forward, pause, restart, or end (paragraph 0212, requesting an instrument from an instrument tray, rewind a simulation shown on display).
Lang discloses wherein the processor is further to receive a surgeon control command to cause an aspect of the virtual representation of the surgical step to rotate, zoom, translate, play, rewind, fast forward, pause, restart, or end (paragraph 0164, can utilize eye movement or head movements to direct digital camera, commands can include zoom in, zoom out, move region of interest left, right, up, down, start recording, stop recording).

Regarding claim 18, Aram discloses wherein to determine that the surgical step has been completed, the processor is to receive an indication that the surgical step has been completed via a user input using the augmented reality device (paragraph 0072, the surgeon may use one of the controls to advance the routine to the next block).


Nawana discloses paragraph 0034, no touch control can includes gesture-based control.
Lang further disclose paragraph 0079, traditional input devices than can be used with the OHMD’s include touchpad or buttons, smartphone controller, speech recognition and gesture recognition.
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the surgical procedures and task operations as disclosed by Aram, Mullins and Lang, gesture based control to allow user selection of different information including no-touch control.

Regarding claim 20, Aram discloses wherein to determine that the surgical step has been completed, the processor is to identify an aspect of the surgical step using a camera of the augmented reality device, and based on the identified aspect, determine that the surgical step has been completed (paragraph 0066, the AR device may utilize data form the camera to determine that the surgeon has completed the current step of the procedure).

Regarding claim 21, Aram discloses wherein the processor is further to determine whether the second surgical step has been completed; in response to determining that the second surgical step has been completed, the processor is to determine whether there are any remaining surgical steps in the plurality of surgical steps that have not yet been presented (figure 10); in accordance with a determination that there is at least one surgical step remaining, the processor is to present a virtual representation of the at least one surgical step; in accordance with a determination that there are no remaining surgical steps, the processor is to present a virtual indication that the surgical procedure is complete (figure 15, verify final alignment).

Regarding claim 22, it is rejected based upon similar rational as above.
Aram discloses determining that the first surgical step was not being performed correctly; in response to determining the first surgical step was not being performed correctly, cause the augmented reality display to present an indication that the first surgical step was not being performed correctly; subsequent to the augmented reality display presenting the indication (paragraph 0068, may provide a visual or audible indication to inform that surgeon that the cutting block is properly position, which Examiner interprets as a surgical step, i.e. the positioning of the cutting block; paragraph 0070 the AR device may also be configured to provide 
See also Lang paragraph 0737-0739.
Regarding claim 23, Aram discloses further comprising displaying patient information in a heads-up display portion of the augmented reality display (figure 7).

Regarding claim 24, it is noted that Aram, Mullins and Lang fail to disclose further comprising: before determining that the surgical step has been completed, determining that the surgical step is not being performed; determining that a different surgical step of the plurality of surgical steps is being performed; displaying an alert using the augmented reality display indicating that the different surgical step is being performed; and providing a user selectable option to switch to presenting a virtual representation of the different surgical step.


Regarding claim 25, Aram discloses further comprising presenting a virtual guidance marker on a physical patient corresponding to an aspect of the surgical step, the virtual guidance marker indicating a location to perform the surgical step, including at least one of an incision location, a resection location, an implant location, a force direction, or a pin location (paragraph 0054, the guide includes procedural information and identifies, bone resections).

Regarding claim 26, Aram discloses wherein the surgical steps are ordered and the surgical step comes before the second surgical step in the 

Regarding claim 27, it is rejected based upon similar rational as above. Aram further discloses a method for using an augmented reality device in a surgical field comprising: identifying, using a processor, a surgical procedure including a plurality of surgical steps (figures 8, 9, 11, 13-15); and in response to determining that the surgical step has been completed, presenting using an augmented reality display of the augmented reality device, within the surgical field, a virtual representation of a second instrument for a second surgical step of the plurality of surgical steps (figure 11, step 2).
Aram further discloses identifying the physical surgical instrument among a plurality of physical surgical instruments to be retrieved for use during a step within a surgical procedure (paragraph 0006, to facilitate replacement of the natural joint with an orthopaedic prosthesis, orthopaedic surgeons use a variety of orthopaedic surgical instruments such as for example, cutting blocks, drill guides, milling guides and other surgical instruments; paragraph 0043, customized instrument package for use with the surgical plan, such a customized instrument may include one or more customized patient-specific surgical instruments; paragraph 0021, 

Regarding claim 28, Aram discloses further comprising identifying the second surgical step based on identifying a visual or audio indication (paragraph 0063, AR device may provide a visual indication via the display or an audible indication; paragraph 0072, the surgeon may o use one of the control to advance the routing to the next block, the processor accesses the surgical plan to determine the next step of the surgical procedure).

Regarding claim 29, Aram discloses further comprising, determining whether the physical surgical instrument is needed in a later surgical step of 

Regarding claim 30, it is noted that Aram, Mullins and Lang fail to disclose in response to determining that the physical surgical instrument is needed in the later surgical step, displaying a virtual indication that the physical surgical instrument is needed in the later surgical step.
Nawana discloses further comprising, in response to determining that the physical surgical instrument is needed in the later surgical step, displaying a virtual indication that the physical surgical instrument is needed in the later surgical step (paragraph 0260, identification such as displaying the instrument is needed now or in X amount of time).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the surgical procedure as disclosed by Aram having steps, the identification indicating that a physical surgical instrument is needed later as disclosed by Nawana, to allow accessibility of the instruments and maintain accessibility of instruments that may be need in X amount of time.

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 

Applicant argues Aram fails to disclose “an augmented reality display to: present, within a surgical field while permitting the surgical field to be viewed through the augmented reality display, a virtual indication on the augmented reality display identifying a location of a surgical instrument among a plurality of surgical instruments present within the surgical field to be retrieved for use during a step within a surgical procedure”.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner further responds Aram discloses paragraph 0006, to facilitate replacement of the natural joint with an orthopaedic prosthesis, orthopaedic surgeons use a variety of orthopaedic surgical instruments such as for example, cutting blocks, drill guides, milling guides and other surgical instruments; paragraph 0043, customized instrument package for use with the surgical plan, such a customized instrument may include one or more customized patient-specific surgical instruments; paragraph 0021, 
Applicant argues Nawana fails to disclose causing the virtual indication to be removed from the augmented reality display in response to determining that the physical surgical instrument has been selected while the physical surgical instrument remains in the field of view.  Examiner responds Aram discloses paragraph 0061, surgeon has selected a surgical instrument; paragraph 0072, when the surgeon has selected a surgical instrument, the AR device may verify the surgeon has selected the correct 
Examiner responds Lang discloses paragraph 0432, when the cutting block or guide, or the physical saw blade with the optical marker is removed, the image can detect that the optical marker is not present in the field of view any longer, which Examiner interprets as being removed from one location of a field of view to another field of view, triggering, for example a command to turn off the OHMD display or the display of the completed surgical step or switch to the display of the next surgical step and corresponding virtual display, which Examiner interprets as the physical surgical instrument remaining in the field of view, as one of ordinary skill in the art would need to look in the field of view to perform the next surgical step with the physical instrument that has been physically selected, see paragraph 0053, preserving the correct perspective view of virtual data and 
Applicant argues the prior art cited fails to disclose augmented reality or determining whether a surgical step has been completed on a physical patient.  Examiner responds Aram discloses paragraph 0066, AR device may utilize data from the camera to determine the surgeon has completed the current step of the procedure; and further discloses paragraph 0068, may provide a visual or audible indication to inform that surgeon that the cutting block is properly position, which Examiner interprets as a surgical step, i.e. the positioning of the cutting block; paragraph 0070 the AR device may also be configured to provide feedback to the surgeon during a trialing procedure, the processor provide target values as the surgeon confirms the final alignment, accesses image and/or video data to determine position and orientation of the trial component, which Examiner interprets as surgical .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2014/02755760 A1		Lee et al.
Lee discloses in figure 1, surgical tools 230 on table.  Paragraph 0097, position information of surgical tools.

2008/0200926 A1		Verard et al.
Verard discloses figures 3 and 4, paragraph 0021, a guided procedure can be performed with a navigation system, can allow a user such as a surgeon to view on a display a relative position of an instrument to a coordinate system; paragraph 0057 and instrumentation set 120; paragraph 0067, RFID tags provided in the kit 14, the plan, such as an instrument table stored as part of the plan, can be used to confirm the presence of the appropriate instrument or implants; paragraph 0077, the information form the RFID tag from a selected or active instrument can be read, can confirm .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD JOHNSON/Primary Examiner, Art Unit 2616